In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Kings County, dated April 12, 1972, which denied the application. Order reversed, on the law, without eosts, and application granted. We are of the opinion that, as a matter of law, respondent failed to give notification of the alleged hit- and-run accident to the police, as required in the “Indemnification Endorsement” in his automobile insurance policy, “ within 24 hours or as soon as reasonably possible.” He was allegedly injured by a hit-and-run vehicle on March 12, 1970. He did not report the accident to the police until April 10, 1970 — 29 days later. Admittedly, he visited his doctor on March 19, 1970 and again on March 27, 1970. The injuries consisted of a broken arm. This did not prevent him from notifying the police. Furthermore, his father resided with him, so that he could have utilized his services in informing the police of the occurrence. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.